DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of U.S. Patent No. 10,674,236. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 are obvious over the U.S. Patent.  Both the claims of the present invention and the U.S. Patent are drawn to a device for upgrading an existing meter by retrofit, a system, and a method for upgrading a meter, respectively.  Claim 1 of the instant application differs from claim 1 of the U.S. Patent because the present invention claims a structure associated with an existing meter whereas the U.S. Patent claims a pole supporting the existing meter.  A pole anticipates applicant’s claimed structure associated with an existing meter because a pole is a type of structure that is associated with an existing meter, i.e. the present invention is broader in scope, and thus a patent to the present invention would improperly extend the right to exclude granted by the U.S. Patent.  Furthermore, claim 1 of the U.S. Patent further claims the steps of transmit the identifier to a remote server or to the existing meter, and the first, second, or both the first and second information is transmitted to one or more of: the existing meter, the remote server, and a handheld parking enforcement device.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent by removing the specific recitation of one or more of: the existing meter, the remote server, and a handheld parking enforcement device, as a matter of engineering choice or user preference, to conclude at claim 1 of the present invention.  Such a modification would not render the invention inoperable for its intended function, i.e. transmitting first, second or both first and second information, and would thus yield predictable results.  See MPEP 2144.04.
Claim 2 is rejected for the same reasons as claim 1 above, and further in view of claim 2 of the U.S. Patent.
Claim 3 is rejected for the same reasons as claim 1 above, and further in view of claim 3 of the U.S. Patent.
Claim 4 is rejected for the same reasons as claim 1 above, and further in view of claim 4 of the U.S. Patent.
Claim 5 is rejected for the same reasons as claim 1 above, and further in view of claim 5 of the U.S. Patent.
Claim 6 is rejected for the same reasons as claim 1 above, and further in view of claim 6 of the U.S. Patent.
Claim 7 is rejected for the same reasons as claim 1 above, and further in view of claim 7 of the U.S. Patent.
Claim 8 is rejected for the same reasons as claim 1 above, and further in view of claim 8 of the U.S. Patent.
Claim 9 is rejected for the same reasons as claim 1 above, and further in view of claim 9 of the U.S. Patent.
Claim 10 is rejected for the same reasons as claim 1 above, and further in view of claim 10 of the U.S. Patent.
Claim 11 is rejected for the same reasons as claim 1 above, and further in view of claim 12 of the U.S. Patent.
Claim 12 is rejected for the same reasons as claim 1 above, and further in view of claim 1 of the U.S. Patent.
Claim 13 is rejected for the same reasons as claim 1 above, and further in view of claim 13 of the U.S. Patent.
Claim 14 is rejected for the same reasons as claim 1 above, and further in view of claim 14 of the U.S. Patent.
Claim 15 is rejected for the same reasons as claim 1 above, and further in view of claim 15 of the U.S. Patent.
Claim 16 is rejected for the same reasons as claim 1 above, and further in view of claim 16 of the U.S. Patent.
Claim 17 is rejected for the same reasons as claim 1 above, and further in view of claim 17 of the U.S. Patent.
Claim 18 is rejected for the same reasons as claim 1 above.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent by rearranging the location of the device, as a matter of engineering and/or design choice, to conclude at Claim 18 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would therefore yield predictable results.  See MPEP 2144.04.
Claim 19 is rejected for the same reasons as claim 1 above, and further in view of claim 18 of the U.S. Patent.
Claim 20 is rejected for the same reasons as claim 19 above.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 18 of the U.S. Patent by rearranging the location of the device, as a matter of engineering and/or design choice, to conclude at Claim 20 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would therefore yield predictable results.  See MPEP 2144.04.
Claim 21 is rejected for the same reasons as claim 1 above, and further in view of claim 19 of the U.S. Patent.
Claim 22 is rejected for the same reasons as claim 21 above.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 19 of the U.S. Patent by rearranging the location of the device, as a matter of engineering and/or design choice, to conclude at Claim 22 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would therefore yield predictable results.  See MPEP 2144.04.

Claims 1-13, 15, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, and 20, respectively, of U.S. Patent No. 10,491,972. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and the U.S. Patent are drawn to a device for upgrading an existing meter by retrofit, a meter/system, and a method, respectively.  Claim 1 of the present invention differs from claim 1 of the U.S. Patent because the present invention claims a structure associated with an existing meter whereas the U.S. Patent claims a pole supporting the existing meter.  A pole anticipates applicant’s claimed structure associated with an existing meter because a pole is a type of structure that is associated with an existing meter, i.e. the present invention is broader in scope, and thus a patent to the present invention would improperly extend the right to exclude granted by the U.S. Patent.  Furthermore, claim 1 of the U.S. Patent further claims the steps of detect arrival of an object to a local external environment of the existing meter or departure of an object from the local external environment of the existing meter, collect enforcement information, transmit the identifier to a remote server or to the existing meter, transmit the enforcement information to one or more of: the existing meter, the remote server, and a handheld parking enforcement device, and the power system comprising at least one rechargeable battery and a solar cell.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent by removing the additional details/steps, as a matter of engineering choice or user preference, to conclude at claim 1 of the present invention.  Such a modification would not render the invention inoperable for its intended function, i.e. transmitting first, second or both first and second information, and would thus yield predictable results.  See MPEP 2144.04.
Claim 2 is rejected for the same reasons as claim 1 above, and further in view of claim 2 of the U.S. Patent.
Claim 3 is rejected for the same reasons as claim 1 above, and further in view of claim 3 of the U.S. Patent.
Claim 4 is rejected for the same reasons as claim 1 above, and further in view of claim 4 of the U.S. Patent.
Claim 5 is rejected for the same reasons as claim 1 above, and further in view of claim 5 of the U.S. Patent.
Claim 6 is rejected for the same reasons as claim 1 above, and further in view of claim 6 of the U.S. Patent.
Claim 7 is rejected for the same reasons as claim 1 above, and further in view of claim 6 of the U.S. Patent.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 6 of the U.S. Patent by duplicating the camera, as a matter of engineering and/or design choice, to conclude at Claim 7 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would therefore yield predictable results.  See MPEP 2144.04.
Claim 8 is rejected for the same reasons as claim 1 above, and further in view of claim 7 of the U.S. Patent.
Claim 9 is rejected for the same reasons as claim 1 above, and further in view of claim 8 of the U.S. Patent.
Claim 10 is rejected for the same reasons as claim 1 above, and further in view of claim 9 of the U.S. Patent.
Claim 11 is rejected for the same reasons as claim 1 above, and further in view of claim 11 of the U.S. Patent.
Claim 12 is rejected for the same reasons as claim 1 above, and further in view of claim 1 of the U.S. Patent.
Claim 13 is rejected for the same reasons as claim 1 above, and further in view of claim 12 of the U.S. Patent.
Claim 15 is rejected for the same reasons as claim 1 above, and further in view of claim 13 of the U.S. Patent.
Claim 17 is rejected for the same reasons as claim 1 above, and further in view of claim 1 of the U.S. Patent.
Claim 18 is rejected for the same reasons as claim 1 above.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent by rearranging the location of the device, as a matter of engineering and/or design choice, to conclude at Claim 18 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would therefore yield predictable results.  See MPEP 2144.04.
Claim 19 is rejected for the same reasons as claim 1 above, and further in view of claim 15 of the U.S. Patent.
Claim 20 is rejected for the same reasons as claim 19 above.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 15 of the U.S. Patent by rearranging the location of the device, as a matter of engineering and/or design choice, to conclude at Claim 20 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would therefore yield predictable results.  See MPEP 2144.04.
Claim 21 is rejected for the same reasons as claim 1 above, and further in view of claim 20 of the U.S. Patent.
Claim 22 is rejected for the same reasons as claim 21 above.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 20 of the U.S. Patent by rearranging the location of the device, as a matter of engineering and/or design choice, to conclude at Claim 22 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would therefore yield predictable results.  See MPEP 2144.04.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-20, respectively, of U.S. Patent No. 11,172,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention and the U.S Patent are drawn to a device for upgrading an existing meter by retrofit, a system, and a method, respectively.  Both the present invention and the U.S. Patent claim a first sensor, a second sensor, a wireless radio, and a power system.  Claim 1 of the U.S. Patent further claims transmit the identifier to a remote server or to the existing meter, and the first, second, or both the first and second information is transmitted to one or more of: the existing meter, the remote server, and a handheld parking enforcement device.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent by removing the specific recitation of one or more of: the existing meter, the remote server, and a handheld parking enforcement device, as a matter of engineering choice or user preference, to conclude at claim 1 of the present invention.  Such a modification would not render the invention inoperable for its intended function, i.e. transmitting first, second or both first and second information, and would thus yield predictable results.  See MPEP 2144.04.
Claim 2 is rejected for the same reasons as claim 1 above, and further in view of claims 2 and 3 of the U.S. Patent.
Claim 3 is rejected for the same reasons as claim 1 above, and further in view of claim 2 of the U.S. Patent.
Claim 4 is rejected for the same reasons as claim 1 above, and further in view of claim 3 of the U.S. Patent.
Claim 5 is rejected for the same reasons as claim 1 above, and further in view of claim 4 of the U.S. Patent.
Claim 6 is rejected for the same reasons as claim 1 above, and further in view of claim 5 of the U.S. Patent.
Claim 7 is rejected for the same reasons as claim 1 above, and further in view of claim 6 of the U.S. Patent.
Claim 8 is rejected for the same reasons as claim 1 above, and further in view of claim 7 of the U.S. Patent.
Claim 9 is rejected for the same reasons as claim 1 above, and further in view of claim 8 of the U.S. Patent.
Claim 10 is rejected for the same reasons as claim 1 above, and further in view of claim 9 of the U.S. Patent.
Claim 11 is rejected for the same reasons as claim 1 above, and further in view of claim 11 of the U.S. Patent.
Claim 12 is rejected for the same reasons as claim 1 above, and further in view of claim 1 of the U.S. Patent.
Claim 13 is rejected for the same reasons as claim 1 above, and further in view of claim 12 of the U.S. Patent.
Claim 14 is rejected for the same reasons as claim 1 above, and further in view of claim 13 of the U.S. Patent.
Claim 15 is rejected for the same reasons as claim 1 above, and further in view of claim 14 of the U.S. Patent.
Claim 16 is rejected for the same reasons as claim 1 above, and further in view of claim 15 of the U.S. Patent.
Claim 17 is rejected for the same reasons as claim 1 above, and further in view of claim 16 of the U.S. Patent.
Claim 18 is rejected for the same reasons as claim 1 above, and further in view of claim 19 of the U.S. Patent.
Claim 19 is rejected for the same reasons as claim 1 above, in view of claim 17 of the U.S. Patent.
Claim 20 is rejected for the same reasons as claim 1 above, in view of claim 17 of the U.S. Patent.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 17 of the U.S. Patent by rearranging the location of the device, as a matter of engineering and/or design choice, to conclude at Claim 20 of the present invention.  Such a modification would not change the principal operation of the system, as a whole, and would therefore yield predictable results.  See MPEP 2144.04.
Claim 21 is rejected for the same reasons as claim 1 above, in view of claim 18 of the U.S. Patent.
Claim 22 is rejected for the same reasons as claim 1 above, in view of claim 20 of the U.S. Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683